Citation Nr: 1455457	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-40 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable schedular rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  The Veteran was awarded the Purple Heart Medal, Bronze Stars and a Vietnam Combat Certificate.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This matter was previously before the Board and was remanded in March 2014.  The issues have been recharacterized to comport with the evidence of record.  

While on remand, the Veteran's claims file was converted from a paper file to an electronic record in the Veterans Benefit Management System (VBMS).  The records relevant to his claim are now found in the VBMS file and the Virtual VA electronic record.  The Board has reviewed both the VBMS and Virtual VA records in its adjudication of this appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that when evidence of unemployability is submitted at the same time that a claimant is appealing the initial rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In light of the Court's decision in Rice, the Board has included the issue of entitlement to a TDIU on the title page.

The issues of entitlement to an extraschedular rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no worse than Level I hearing loss in the right ear and Level II hearing loss in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.21, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to an initial compensable disability rating for bilateral hearing loss are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Relevant to the duty to assist, the Board finds that all necessary development as to the issues addressed in this decision has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment records have been associated with the claims file.  There are no outstanding post-service VA treatment records or private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board's March 2014 remand directed that the Veteran be asked to submit written authorization to obtain a complete set of records from Dr. R.O., his private ear, nose and throat specialist.  Later that month, the AOJ wrote to the Veteran and requested his authorization to obtain Dr. O.'s records.  The Veteran has not responded.  The Board finds that there has been substantial compliance with its March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim.

The Veteran received VA audiological examinations in March 2010 and April 2014.  The April 2014 examination report is thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327.  Although in the 2014 Informal Hearing Presentation, the Veteran, via his representative, asserted that he needed repetition to understand conversations and that his hearing aids caused dizziness, another VA examination is not needed.  As noted, the examiner recorded the Veteran's audiology test results and reviewed the Veteran's medical history.  The examination report is adequate to rate the Veteran's disability on a schedular basis.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Stegall, 11 Vet. App. at 271.  

Additionally, it is noted the March 2014 remand directed that the examination report state that the Veteran was not wearing hearing aids.  Although the examiner did not provide the specifically requested statement, he did note the Veteran's statement that he does not generally wear hearing aids because they make him dizzy.  The examiner made no indication that the Veteran had made an exception to his general routine for the purpose of the examination.  Thus, the Board finds that there was substantial compliance with the Board's remand directive.  Id. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.

Law and Regulations

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).

The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss. 

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R.     § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R.           § 4.86(b) also pertain to exceptional patterns of hearing impairment and provide that when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Service connection for bilateral hearing loss was established by an April 2010 rating decision.  A noncompensable disability rating was assigned, effective July 24, 2009.  The Veteran contends that his hearing loss is more severe than currently rated.

The Veteran underwent a VA audiological examination in March 2010.  However, in a December 2013 statement, the Veteran asserted that he was wearing hearing aids during the examination.  Such examinations are to be conducted without benefit of hearing aids.  38 C.F.R. § 4.85(a).  As a result, the examination report is of no probative value.   

At a VA audiology examination in April 2014, puretone thresholds were noted as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
55
45
39
LEFT
40
75
70
70
64

Speech audiometry showed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

Functionally, the Veteran reported that he required repetition "in order to better understand."  He also reported that he did not wear his hearing aids because they made him dizzy.  

These results do not show an exceptional pattern of hearing impairment, so they cannot be rated under the alternate criteria in Table VIA, based only on puretone thresholds.  See 38 C.F.R. § 4.86.

The results correspond to Level I hearing in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

The examination was conducted by a licensed audiologist, who conducted an audiogram and recorded the Veteran's assertions as to the functional impact of his bilateral hearing loss in the Veteran's own words.  There is no competent evidence of record which contradicts it.  The Board thus finds that it is of significant probative value.  

The Veteran's assertions that his hearing impairment is greater than reflected by the noncompensable schedular rating have been carefully considered.  However, although the Veteran is competent to report that he has difficulty hearing, he is not competent to establish the actual level of hearing disability.  See Barr, 21 Vet. App. at 308-10.  This determination requires audiometric testing, which falls within the province of a trained medical professional.  Additionally, rating a hearing loss disability involves the mechanical application of the rating schedule, which in this case results in a noncompensable percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether staged ratings are appropriate.  See Fenderson 12 Vet. App. at 126.  However, auditory threshold levels have not undergone any increase so as to warrant a compensable disability rating at any time during the appeal period.  Accordingly, staged ratings are not warranted.

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for an initial compensable schedular rating for bilateral hearing loss, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Entitlement to a higher schedular rating for bilateral hearing loss is denied.  

ORDER

Entitlement to an initial compensable schedular rating for bilateral hearing loss is denied. 

REMAND

The VA Rating Schedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, VA is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture, with related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical application of regular schedular standards.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence indicates that the Veteran may not be able to continue in his occupation as a butcher due to his bilateral hearing loss.  In an October 2014 statement, the Veteran indicated that one of the functional impacts of his bilateral hearing loss is a diminished "ability to hear warnings and safety instructions" in an environment where sharp tools such as meat-cutting saws are used.  

The Board notes that the Veteran has suffered a traumatic amputation of his fingers on at least two occasions while working as a butcher, including one incident involving a meat-cutting saw.  See July 2007 VA mental disorders examination.  The injuries are significant in light of the Veteran's assertion that his hearing loss undermines his safety while using the tools of his trade.   

Consequently, the Board concludes that the schedular criteria may not adequately describe the severity and symptoms of the bilateral hearing loss, and that the record sufficiently presents an exceptional disability picture.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, the Board must remand the bilateral hearing loss issue so that the AOJ may refer the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  Id.  

The October 2014 statement also reasonably raises the issue of entitlement to a TDIU as part-and-parcel of the underlying rating claim.  See Rice, supra.  Given the remand of the issue of entitlement to a higher initial rating for bilateral hearing loss on an extraschedular basis, the Board finds that the TDIU issue must also be remanded because the claims are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2011).    

Presently, the Veteran's service-connected disabilities to do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis; however, VA should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  This should be considered by the AOJ when it adjudicates the issue in the first instance.

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  In this case, both regulations should be addressed on remand, as both have been reasonably raised by the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification must be associated with the claims folder.

2.  Upon completion of any necessary development, refer the bilateral hearing loss rating issue to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extraschedular evaluation under 38 C.F.R. § 3.321(b).  

3.  Then, readjudicate the issues remaining on appeal, to include consideration of whether referral for consideration of a TDIU on an extraschedular basis is warranted.  If any of the the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


